DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/14/2020 has been entered.
Claims 59, 66, 70, 72 and 77 have been amended.  Claims 59-62, 64-70 and 72-80 are pending and under consideration.
After review and reconsideration, the Finality of the Office action of 9/25/2020 in favor of the rejection below.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has provided prior art references teaching the presence of AFP (Sarcione and Hart, International Journal of Cancer, 1985, Vol. 35, pp. 315-318), ALK ( PerezPinera, Biochemical and Biophysical Research Communication, Author Manuscript June 29th 2008, 10 pages), β-catenin ( Sommers et al, Cancer Research, 1994, Vol. 54, pp. 3544-3552), CA9 (Chia et al, Journal of Clinical Oncology, 2001, Vol. 9, pp. 3660-3668), CD40 (Wingett et al, Breast Cancer Research and Development, 1998, Vol. 50, pp. 27-36), CEA (Tormey et al, Cancer, 1975, Vol. 35, pp. 1095-1100), EGFR, ErbB3, and ErbB4 (Rajkumar and Gullick, 1994, Vol. 29, pp. 3-9), EphA2 (Alves et al, Cancer Research, 2003, Vol. 63, pp. 8476-8480), FOLR1 (Zhang et al, Archives of Pathology and Laboratory Medicine, 2014, Vol. 138, pp. 890-895), GD3 (Cazet et al, Biological Chemistry, 2009, Vol. 390, pp. 601-609), GloboH (Hakomori, The Molecular Immunology of Complex Carbohydrates-2, 2001, pp. 369-402), MAGE proteins (Russo et al International Journal of Cancer, 1995, Vol. 64, pp. 216-221), mesothelin (Wang et al, Journal of International Medical Research, 2012, Vol. 40, pp. 909-916), MUC1 (Zrihan-Licht et al, European Journal of Biochemistry, 1994, Vol. 224, pp. 787-795) and PRAME (Epping et al, British Journal of Cancer, 2008, Vol. 99, pp. 398-403) in support of the written description requirement for the antigens expressed by breast cancer well- known at the time of filing.  This has been considered and found persuasive.  Amendment of claims 59, 66 and 77 to delete reference to CTLA4, GAGE proteins, GD2, LMP2, Muc16, MUM1, OX40, PLAC1, RAGE proteins, TAG72 and uroplatkin, and further consideration of the disclosure of the ‘860 application regarding PRLR as an internalizing effector protein (page 12, paragraph [0042]) has restored priority to the earliest effective filing date of 7/6/2015.  

The rejection of claim 59-62, 64-70, 72-80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments.

The rejection of claims 70 and 72-76 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendment of claims 70 and 72 to specify “breast cancer cell” rather than “tumor cell”. 

The rejection of claims 59-62, 64-70, 72-76, 79 and 80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record, is withdrawn. 

The rejection of claims 59-62, 64-66, 70, 72-74 and 76-80  under 35 U.S.C. 103 as being unpatentable over  Cygnar et al (WO2013/138400, reference of the IDS filed 3/28/2019) in view of the abstract of Andreev et al  (Molecular Targets and Cancer Therapeutics, December 2015, Vol. 14, No. 12, supp. 2, abstract No. A131) is withdrawn in light of the recognized priority date of 7/6/2015 which eliminates the abstract of Andreev et al as prior art.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 59-61, 65, 66, 70, 73, 79 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 59 and 66 are reliant on the physical linkage of a TAA on the surface of a breast cancer cell to a prolactin receptor.  When given the broadest reasonable interpretation, “physical linkage” encompasses any type of linkage including chemical crosslinking, or linking by means of aptamers, ligands, or polymers, for example.  The specification provides a written description of a multi-specific antibody that binds both of PRLR and the TAA as a means of providing a physical linkage between the two proteins on the surface of a breast cancer cell.  Both PRLR and the TAA are well known in the art. Antibodies binding PRLR and antibodies binding TAAs are described in the prior art.  However, claims 59, 65, 66, 70, 79 and 80 are broadly drawn to encompass any type of physical linkage.  The described multispecific binding proteins comprising antigen-binding domain for the TAA which binds a TAA and an antigen-binding domain for the PRLR which binds the PRLR fails to adequately describe the genus of physical linkages encompassed by the claims because the genus is highly variant encompassing a multitude of different molecules which bear no structural resemblance to the multispecific binding protein.  One of skill in the art could not envisage a member of the required genus of physical linkages beyond that of the multispecific binding protein comprising the antigen-specific binding regions, as one could envisage a member of a well-described genus. 
Claims 60 and 61 require the physical linkage to be a ligand of the TAA.  The ligand encompasses any type of binding protein both natural and synthetic.  It is noted that a natural ligand is known for CD40, EGFR, ErbB3, ErbB4, EphA2 and FOLR1, but claims 60 and 61 are not limited to natural ligands.  The specification fails to describe any ligands of AFP, ALK, β-catenin, CA9, CEA, GD3, GloboH, MAGE proteins, mesolthelin, Muc1 or PRAME.  Further, 

Claims 66, 70, 72-76 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for contacting the TAA with a cytotoxic agent by means of binding an anti-TAA antibody or multispecific binding protein comprising antigen-binding regions that binds to the TAA, does not reasonably provide enablement for contacting the TAA directly with the cytotoxic agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claims 66 is drawn to a method of killing a breast cancer cell that expresses a TAA and a PRLR destroyer molecule on its surface comprising contacting the TAA with a cytotoxic agent, physically linking the TAA to the PRLR destroyer molecule, wherein the TAA linked to the PRLR and the cytotoxic agent are subsequently transported to a lysosome within the cell, thereby forcing the degradation of the TAA.
When given the broadest reasonable interpretation, “contacting the TAA with a cytotoxic agent” includes contacting the TAA with free cytotoxic agent not connected to an agent which binds to the TAA.  The specification teaches that the cytotoxic agent can be conjugated to a bivalent monospecific antibody that binds the TAA, or the cytotoxic agent can be conjugated to a multispecific binding agent that comprising an antigen binding region that binds to the TAA and an antigen binding region that binds to PRLR.  The specification fails to teach any other method of linking the cytotoxic agent to the TAA such that the cytotoxic agent will be internalized to a lysosome after linkage of PRLR to the TAA.  There is no reasonable expectation that the TAA exposed to free cytotoxin will result in internalization of the cytotoxin to the lysosome after .

Allowable Subject Matter
Claims 77 and 78 are allowable.
Claims 62, 64, 67-69, 77 and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It is noted that the Examiner’s Amendment below was transmitted to applicant’s representative on 1/12/2021 but no authorization for the amendment has been received as of yet.

The application has been amended as follows: 
Claim 59 has been replaced with the following:
59.	A method of forcing the degradation of a tumor-associated antigen (TAA) expressed on the surface of a breast cancer cell to degrade in a lysosome comprising the step of physically linking the TAA to a prolactin receptor (PRLR) by contacting the breast cancer cell with a multispecific antigen-binding protein that comprises (a) an antigen-binding fragment of an anti-TAA antibody and (b) an antigen-binding fragment of an anti-PRLR antibody,
wherein the TAA is selected from the group consisting of AFP, ALK, β-catenin, CA9, CD40, CEA, EGFR, ErbB3, ErbB4, EphA2, FOLR1, GD3, GloboH, a MAGE protein, mesothelin, Muc1 and PRAME, 
wherein the antibody binds to the TAA and PRLR on the same breast cancer cell,
wherein the TAA is transported to a lysosome through its physical linkage to PRLR and degraded.

Claims 60-62 are canceled.

Claim 64 has been replaced with the following:
64.	The method of claim 59, wherein the multispecific antigen-binding protein is a bispecific antibody.

Claim 66 has been replaced with the following:
66. A method of killing a breast cancer cell that expresses on a TAA molecule and a PRLR destroyer molecule on its surface comprising the steps of 
(i) contacting the breast cancer cell with an anti-TAA bivalent monospecific antibody conjugated to a cytotoxic agent, and
(ii) physically linking the TAA to the PRLR destroyer molecule on the breast cancer cell of part (i) by contacting the cell with an antibody cytotoxic agent conjugate that comprises (a) an antigen-binding fragment of an anti-TAA antibody and (b) an antigen-binding fragment of an anti-PRLR antibody for simultaneous binding to the TAA and PRLR on the same cell, wherein the TAA molecule and the cytotoxic agent through the physical linkage between the TAA molecule and the PRLR destroyer molecule are subsequently transported to a lysosome within the breast cancer cell, thus forcing the degradation of the TAA, 
wherein the TAA is selected from the group consisting of AFP, ALK, β-catenin, CA9, CD40, CEA, EGFR, ErbB3, ErbB4, EphA2, FOLR1, GD3, GloboH, a MAGE protein, mesothelin, Muc1 and PRAME.

Claim 67 has been replaced with the following:
67.	A method of killing a breast cancer cell that expresses on its surface a TAA molecule and a PRLR destroyer molecule, the method comprising the step of physically linking the TAA to the PRLR by contacting the cell with an antibody cytotoxic agent conjugate that comprises (a) an antigen-binding fragment of an anti-TAA antibody (b) an antigen-binding fragment of an anti-PRLR antibody and (c) a cytotoxic agent, for simultaneous binding to the TAA and PRLR on the same cell, wherein the TAA molecule and the cytotoxic agent through the physical linkage between the TAA molecule and the PRLR destroyer molecule are subsequently transported to a lysosome within the breast cancer cell, thus forcing the degradation of the TAA, 
wherein the TAA is selected from the group consisting of AFP, ALK, β-catenin, CA9, CD40, CEA, EGFR, ErbB3, ErbB4, EphA2, FOLR1, GD3, GloboH, a MAGE protein, mesothelin, Muc1 and PRAME.


Claim 69 has been replaced with the following:
69.	The method of claim 68 wherein the toxin is calicheamicin, auristatin or maytansine-based cytotoxin.

Claim 72 has been canceled.

Claim 74 has been replaced with the following:
74.	The method of claim 73 wherein the antibody that physically links the TAA with PRLR is an anti-TAA X anti-PRLR bispecific antibody.

Claim 75 has been replaced with the following:
75.	The method of claim 81, wherein the antibody cytotoxic agent conjugate is an anti-TAA X anti-PRLR bispecific antibody.

Claim 76 has been replaced with the following:
76.	The method of claim 73 wherein the cytotoxic agent is a maytansinoid.

Claim 77 has been replaced with the following:
77.	A a multispecific antigen-binding protein that comprises (a) an antigen-binding fragment of an anti-TAA antibody that binds a TAA on the surface of a tumor cell and (b) an antigen-binding fragment of an anti-PRLR antibody that binds a PRLR on the surface of a tumor cell,
wherein the TAA is selected from the group consisting of AFP, ALK, β-catenin, CA9, CD40, CEA, EGFR, ErbB3, ErbB4, EphA2, FOLR1, GD3, GloboH, a MAGE protein, mesothelin, Muc1 and PRAME, 


	Claim 81 has been added.
	81.	 A method of inhibiting the growth or promoting the regression of a tumor that comprises a breast cancer cell that expresses on its surface both a TAA molecule and a PRLR 

	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643